Citation Nr: 1726726	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for status post right knee arthroscopic medial and lateral partial meniscectomy, chondroplasty of the patella and medial femoral condyle, and resection of hypertrophic fat pad.

2.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee joint.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980 and from May 2005 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a January 2015 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in March 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  

The record includes an August 2011 VA examination wherein the Veteran indicated that he is not employed or retired, and that that he is unemployed due to knee and back disabilities.  The examiner then stated that the Veteran was unable to work due to his right knee conditions.  The Board finds that the issue of entitlement to a total disability rating for compensation purposes based on individual unemployabiilty (TDIU) has been raised by the record, and is before the Board at this time as part and parcel to the increased ratings claims on appeal, as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

For the rating period on appeal, the Veteran's service-connected right knee disability is manifested by residual symptoms of effusion from removal of semilunar cartilage, slight recurrent subluxation or lateral instability, and painful motion with flexion limited to 110 degrees, with additional limitation on repetitive motion to 105 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee disability, based on painful limitation of flexion, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2016).

2.  The criteria for a rating in excess of 10 percent for service-connected right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for entitlement to a separate 10 percent rating for service-connected right knee disability, based on effusion as a residual symptom from removal of semilunar cartilage, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 for slight recurrent subluxation and lateral instability of the right knee and 10 percent under DC 5003-5260 for degenerative arthritis with painful motion of the knee.  The applicable period on appeal is from up to one year prior to the Veteran's filing of his claim for increase in May 2011.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a , DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

As an initial matter the Board notes that the record does not contain evidence, nor does the Veteran contend, that he has ankylosis (DC 5256), dislocated semilunar cartilage (DC 5258), limitation of extension (DC 5261), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that his right knee would be equally or better served by amputation.  38 C.F.R. § 4.71a.  As such, a higher and/or separate rating is not warranted under any of these Diagnostic Codes.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is also no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Veteran states that he has difficulty standing and walking long distances.  He wears a knee brace, and VA treatment records show that he has received injections for pain.  He reports instability, weakness, crepitus, and stiffness.  The records also reflect that the Veteran has right knee effusions and painful motion.  VA treatment records from September 2011 characterize the Veteran's degenerative joint disease as moderate.  He is shown to lack full flexion by 20 degrees.  A November 2013 VA treatment record notes that the Veteran "presents a case of moderate severity."  

The Veteran attended a VA examination in August 2011.  There, he reported give-way, instability, weakness, decreased speed of movement, and weekly subluxation.  He reported constant use of a knee brace and was shown to have an antalgic gait.  Examination showed crepitus, effusion, tenderness, pain, and abnormal lateral instability.  Instability was characterized as mild.  Extension of the knee was 110 degrees, and was limited to 105 degrees after repetitive use.  No flare-ups were reported.  

The Veteran attended a VA examination pursuant to the March 2015 Board remand, and had his right knee evaluated again by the VA as part of a separate claim in a February 2016 VA examination.  The examinations were largely consistent.  The Veteran reported flare-ups that caused increased stiffness and painful motion on flexion.  Extension was to 110 degrees, with no functional loss on repetition.  The February 2016 examiner found 4/5 strength on flexion, while it was normal in June 2015.  While the June 2015 examiner did not opine as to whether there would be additional functional loss due to flare ups or lengthy repetitions, the February 2016 examiner stated that there was no additional loss of function due to repetition or flare-ups.  On both examinations, the Veteran wore a knee brace and reported frequent episodes of effusion.  The Veteran did not have lateral knee instability or recurrent subluxation.  Joint stability testing was normal.  The Veteran is noted to have residual pain with squatting and kneeling from right side meniscectomy, as well as a continued diagnosis of degenerative arthritis.  The Veteran reported difficulty with stairs and modifying daily activity.  

As discussed below, the Board finds that the Veteran's right knee disabilities are most appropriately rated at 10 percent under DC 5003-5260, 10 percent under DC 5259, and 10 percent under DC 5257 for the period on appeal.

As noted above, DC 5258 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  The record shows that the Veteran experiences frequent joint effusion after the meniscectomy.  This is a residual manifestation that is distinct from the manifestation of instability rated under DC 5257, and from the painful limitation of motion rated under DC 5003.  As such, an award of a separate 10 percent rating for effusion as a residual sympotom of removal of semilunar cartilage does not constitute pyramiding under 38 C.F.R. § 4.14.  This is the maximum rating under that section, and is warranted for the period on appeal.  

The record also shows that the Veteran experiences slight instability of the knee.  The Veteran's instability was characterized as "mild" by the August 2011 VA examiner, and his symptoms are not present on later examinations.  The Veteran's record does not show moderate or severe recurrent subluxation or lateral instability.  While the Veteran has contended that his condition has been characterized as moderate by medical professionals, the record does not show the characterization of moderate applied specifically to his instability or subluxation, but rather, as a characterization of his knee condition generally.  Therefore, due to slight recurrent instability of the right knee, a 10 percent rating is warranted under DC 5257 for the period on appeal.  

Lastly, the Veteran has degenerative arthritis manifested by pain productive of limitation of extension, and limitation of flexion, of the right knee.  However, he has not been shown to have limitation of motion to a compensable degree under DC 5260 or 5261.  Thus, he is appropriately rated at the minimum rating of 10 percent under DC 5003.  

The Board has considered whether the Veteran is entitled to higher ratings for the service-connected degenerative changes of the right knees under 38 C.F.R. §§ 4.40, 4.45 and 4.59 on the basis of additional functional loss during flare-ups or upon repetitive use over time.  See DeLuca, 8 Vet. App. 202 (1995).  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that the criteria for a higher rating was more closely approximated at any time during the appeal period.  In particular, the Board notes that there was only a 5 degree decrease in range of motion after repetition in the August 2011 VA examination, and the June 2015 VA examination was noted to have been conducted during a mild flare up.  

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right knee disabilities are not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).



ORDER

Entitlement to a separate 10 percent rating for effusion of the right knee, status post medial and lateral meniscectomy, is granted.

Entitlement to an evaluation in excess of 10 percent for painful limitation of motion, status post right knee arthroscopic medial and lateral partial meniscectomy, chondroplasty of the patella and medial femoral condyle, and resection of hypertrophic fat pad, is denied.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.


REMAND

As noted above, the issue of entitlement to a TDIU has been raised by the record as part and parcel of the increased rating issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such matter must be adjudicated by the RO prior to appellate consideration, including with consideration of the award of a separate 10 percent rating pursuant to DC 5259 above.  Further, the record does not reflect that the Veteran has been provided VCAA notice as to the TDIU claim, nor provided an opportunity to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to what information and evidence is necessary to substantiate a claim for entitlement to a TDIU, and conduct any other development deemed necessary.

2. Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for completion, signature and return to VA.  Allow an appropriate period for response.  

3. Thereafter, adjudicate the issue of entitlement to a TDIU. If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.  The matter should then be referred to the Board for appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


